Martin, J.
The plaintiff is appellant from a judgment against him, discharging the defendant from her liability as executrix. She claimed it in an averment that she had rendered on account of her executorship, and was finally discharged, her account having been homologated by the Court of Probates, and her bond cancelledthat Thomas V. Davis was thereupon appointed administrator of the estate of her testator, is now acting in that capacity,, and is the person against whom the present action ought to have been instituted. The record contains evidence of these facts, which clearly support the judgment in favor of the defendant.

Judgment affirmed.